Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach nor suggest the claimed “control circuit including a measuring device arranged to be capable of measuring” … “temporal drift of the mechanical oscillator relative to the auxiliary oscillator” … “periodic braking pulses which are applied to the mechanical resonator at said frequency Fsup” ... to generate “ … “synchronous phase in which the mechanical oscillator is synchronized to a correction frequency which is greater than a set point frequency provided for the mechanical oscillator” in combination with the other limitations of claim 1. 
The closest prior art is Born US 2005/0036405. Born teaches A timepiece  (title) provided with a mechanical movement (10 figure 1)  comprising: a mechanism for indicating at least one time data item (18 figures 4, 6), a mechanical resonator (13) capable of oscillating around a neutral position (32) corresponding to its state of minimum potential energy, and a device for maintaining the oscillation of the mechanical resonator forming with said mechanical resonator a mechanical oscillator which is arranged to pace the running of the indicator mechanism (abstract); 
the timepiece being also provided with a control device arranged to control the mean frequency of the mechanical oscillator and which includes: a sensor (12) arranged to be capable of detecting a number of periods or vibrations in the oscillation of the mechanical resonator in a useful operating range of the mechanical oscillator, (10) an auxiliary oscillator (48) a braking device (12) which is arranged to be capable of momentarily applying a braking force to the mechanical resonator (abstract), . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





2-7-22
/SEAN KAYES/Primary Examiner, Art Unit 2844